DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas J. DiCeglie, Jr. on 11/18/2021.

The application has been amended as follows: 
Claim 1 recites, “A resin composition comprising a vinyl polymer and a smectite with partially immobilized lithium is present in an amount of 3% to 50% by mass based on total nonvolatile content of the resin composition.”
Should be replaced with 
--A resin composition comprising a vinyl polymer and a smectite with partially immobilized lithium is present in an amount of 3% to 45% by mass based on total nonvolatile content of the resin composition.--





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
SCHWARTZ, one of the closest prior art of record, fails to teach wherein the smectite with partially immobilized lithium is present in an amount of 3% to 45% by mass based on total nonvolatile content of the resin composition. 
SCHWARTZ teaches composite materials comprising at least one polymer and a mineral dispersed therein (Abstract). The polymer used in the composite includes vinyl polymer (pp. 6-7) and the mineral is a smectite containing a cation including lithium (p.3) which does not satisfy the claim limitations of the present invention. Therefore, SCHWARTZ fails to disclose or render obvious the present invention. 

EBINA, one of the closest prior art of record, fails to teach wherein the smectite with partially immobilized lithium is present in an amount of 3% to 45% by mass based on total nonvolatile content of the resin composition. 
EBINA teaches a material comprising a modified clay wherein the clay is composed of a modified clay and an additive. The modified clay includes smectite such as montmorillonite beidelite, saponite, hectorite, and stevensite (p.5). At least 50 percent of the exchangeable ions of the modified clay are lithium ions which does not satisfy the claim limitations of the present invention. Therefore, EBINA fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763